DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chirag Patel on 9/7/21.
The application has been amended as follows: 
Claim 5 has been amended as follows:
	The method of claim 1, wherein the silicon photonic component is a micro-ring resonator (MRR)
Allowable Subject Matter
Claims 1-5, 8-15, 17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Claim 1, resonant wavelength of the second SiPh component is adjusted down as the resonant wavelength of the second SiPh component transitions from a first value of the resonant wavelength of the second SiPh component to a second value of the resonant wavelength of the second SiPh component, with the first value and the second value being on opposite sides the resonant wavelength of the first SiPh component.

	Claim 17, resonant wavelength of the second SiPh component is adjusted down as the resonant wavelength of the second SiPh component transitions from a first value of the resonant wavelength of the second SiPh component to a second value of the resonant wavelength of the second SiPh component, wherein the first value and the second value being on opposite sides the resonant wavelength of the first SiPh component.
	The examiner found no suggestions or motivations to combine the similar teaching from the prior arts made of record to overcome the limitations as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870.  The examiner can normally be reached on M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAI M LEE/Examiner, Art Unit 2636